Citation Nr: 1718462	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1982.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction subsequently was transferred to the RO in Montgomery, Alabama.

In May 2015, the Board remanded the above-named issue for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is needed before the Board may adjudicate the merits of the Veteran's remaining claim for service connection.

In May 2015, the Board remanded the claim for the purpose of ascertaining whether any current psychiatric disorder, to include anxiety and depression, was related to the Veteran's military service.  The Board instructed the examiner who conducted the examination to provide a complete and detailed rationale for the opinions and conclusions provided.

In March 2016, the Veteran underwent VA psychiatric examination, as a result of which he was diagnosed with depression.  In addressing the etiology of the Veteran's depression, the examiner opined that the Veteran's depression could not be linked to military service, but did not provide any rationale for so finding.  Hence, the RO sought an addendum opinion.  In a July 2016 addendum opinion, the examiner explained that the Veteran's current depression could not be linked to military service because it was more likely that the depression was associated with the Veteran's heart disease and his mother's death.  The examiner also indicated that obesity was a possible cause of depression.  The examiner did not acknowledge or address the Veteran's anxiety diagnosis.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the various opinions obtained do not comply with the May 2015 remand directive of providing a complete and detailed rationale for the provided opinions and conclusions, the Board finds that the issue must be remanded again to obtain an additional VA examination and a sufficient opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 14-25 (2007) (holding that an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions).  Further, as the examiner's opinions and conclusions repeatedly lacked a complete and detailed rationale, the Board finds that a different examiner should conduct the examination, if possible.  

Finally, in the May 2013 statement of the case, VA treatment records dating from December 2005 to September 2010 from Gulf Coasts Veterans Health Care System (Biloxi) were noted as evidence, but those noted treatment records are not associated with the claims file.  Accordingly, those treatment records should be obtained on remand.  Additionally, updated VA treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated VA treatment records, including VA treatment records from Gulf Coasts Veterans Health Care System dating from December 2005 to September 2010.  If multiple requests are required to obtain the information sought, they should be made.  If any records are unavailable, issue a formal finding of unavailability outlining the efforts taken to attempt to obtain the records, and notify the Veteran of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination, with a qualified examiner other than the March 2016 VA examiner, if possible, to determine the etiology of all current psychiatric disorders.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims file should be made available to and be reviewed by the examiner. 

After a full review of the claims file and examination, the examiner should provide an opinion on the following questions:

(a) Please identify all current psychiatric disorders.  In determining whether the Veteran meets the criteria for a specific acquired psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the September 2009 claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, specifically including posttraumatic stress disorder, depression, and anxiety, please explain why such diagnoses cannot be confirmed.

(b) For each psychiatric disorder identified, state whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to service?  Please explain why or why not.

Please provide a robust rationale for all opinions expressed.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In offering the requested opinion, please consider medical and lay evidence dated both prior to and since filing of the claim, including:

* The Veteran's statement in his VA Form 9 that he had anxiety of being a floating bomb with the ship carrying jet fuel and bombs, and

* The Veteran's STR reports indicating anxiety or excessive worry.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

